DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 13-15, 28, 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torardi et al. (US 2013/0161573) in view of Hang et al. (US 2017/0301804).
Regarding claim 1, Torardi discloses a conductive paste (paste; [0007]) for forming a conductive track or coating on a substrate ([0001]), the paste comprising a solids portion (electrically conductive material and fusible material; [0007]) dispersed in an organic medium (organic vehicle; [0007]), 
the solids portion comprising 80-99 wt% of an electrically conductive material (about 95 to about 99% by weight of silver or other electronically conductive metal; [0047]) and 0.1-15 wt% of an inorganic particle mixture (0.5 to 10 wt% fusible material; [0059]); 
wherein the inorganic particle mixture comprises substantially crystalline particles (it is disclosed substantially all of the fusible material may be predominantly or even substantially fully crystalline; [0053]) of a first compound having the general formula AxByOz (paste composition; [0059]) wherein 
A is Li or a mixture of Li and Na (it is disclosed the fusible material further comprises Li2O and Na2O; [0059]);
B is a metal or metalloid different from A (titanium from TiO2; it is disclosed the fusible material further comprises TiO2; [0059]); 
0<x ≤2 (as set forth above for the paste composition); 
y is an integer (as set forth above); and 
z is an integer (as set forth above);

wherein the solids portion has a lead content of less than 0.01 wt% (it is disclosed the conductive paste is lead-free; abstract), and
wherein the solids portion glass-free and does not include any intentionally-added glass and the substantially crystalline particles of the inorganic particle mixture do not exhibit a glass transition (it is disclosed the crystalline material useful in the fusible material has a melting point of at most 800 degree C and no glass transition; [0053]).
Torardi does not expressly disclose the second compound is of element D, wherein the compound of element D is a compound having the general formula DmOn, wherein
D is a metal or metalloid; 
m is an integer; and 
n is an integer;
wherein one or both of elements B and D is tellurium.
Hang discloses an oxide based component for a conductive paste for the same purpose comprising multiple fusible materials, wherein TeO2 is a known metal oxide for the composition of fusible materials ([0010]-[0028]), such that D would be tellurium and m and n would be integers, as claimed. Hang further discloses each of the fusible materials independently may be crystalline ([0091]).
As Torardi is not limited to any specific examples of the second crystalline fusible material and as a crystalline fusible material comprising TeO2 for the same purpose was well 
Regarding claim 6, modified Torardi discloses all the claim limitations as set forth above, and further discloses D is Te, Bi, or Ce (as set forth above).
Regarding claim 13, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals, post-transition metals, lanthanides and metalloids (titanium is a transition metal).
Regarding claim 14, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals and metalloids (as set forth above).
Regarding claim 15, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from Ti, W and Te (as set forth above).
Regarding claim 28, modified Torardi discloses all the claim limitations as set forth above, and further discloses the electrically conductive material comprises or consists of silver ([0043]).
claim 32, modified Torardi discloses all the claim limitations as set forth above, and further discloses the particles of the inorganic particle mixture have a particle size distribution in which one or more of the following conditions applies:

    PNG
    media_image1.png
    190
    195
    media_image1.png
    Greyscale

(it is disclosed the average particle size (D50) of the fusible material is 1 to 3 microns; [0058]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 36, modified Torardi discloses a method for the manufacture of a surface electrode of a solar cell ([0087]-[0088]), the method comprising applying a conductive paste as defined in claim 1 to a semiconductor substrate, and firing the applied conductive paste (as set forth above).
Regarding claim 37, modified Torardi discloses an electrode for a solar cell, the electrode comprising a conductive track on a semiconductor substrate, wherein the conductive 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 13-15, 28, 32, 36, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721